 1                                                                      Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         NO. CR17-112-RAJ
11                             Plaintiff
12                        v.
13                                                      FINAL ORDER OF FORFEITURE

14    EDWARD BUI,
      a/k/a MICAH BUITRON,
15
16                             Defendant.

17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20
            1. The real property located at 28 Vintage Canyon Street, Las Vegas, Nevada
21             89141, Clark County Tax ID No. 191-06-214-012, titled in the name of
22             Operture, Inc., together with its buildings, improvements, appurtenances,
               fixtures, attachments, and easements, more particularly described as follows:
23
                PARCEL I: LOT 83 OF LOT 319 UNIT NO. 4 AT SOUTHERN
24              HIGHLANDS, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 117
25              OF PLATS, PAGE 25, IN THE OFFICE OF THE COUNTY RECORDER OF
                CLARK COUNTY, NEVADA.
26
27              PARCEL II: A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS
                AND ENJOYMENT IN AND TO THE PRIVATE STREET AS SHOWN ON
28              THE MAP OF SAID PLAT.

     Final Order of Forfeiture, CR17-112 RAJ - 1                        UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
1           2. The real property located at 3918 Blue Gull Street, North Las Vegas, Nevada
               89032, Clark County Tax ID No. 139-10-115-052, titled in the name of
2
               Operture, Inc., together with its buildings, improvements, appurtenances,
3              fixtures, attachments, and easements, more particularly described as follows:
4               PARCEL ONE (1): LOT NINETY-NINE (99) IN BLOCK FOUR (4) OF
5               GLENEAGLES UNIT 1, AS SHOWN BY MAP THEREOF ON FILE IN
                BOOK 93 OF PLATS, PAGE 3, IN THE OFFICE OF THE COUNTY
6               RECORDER OF CLARK COUNTY, NEVADA;
7
                PARCEL TWO (2): A NON-EXCLUSIVE EASEMENT OF ACCESS,
8               INGRESS, EGRESS, USE AND EMPLOYMENT OF, IN, TO AND OVER
9               THE ASSOCIATION PROPERTY, AS SET FORTH IN THE
                DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
10              AND RESERVATION OF EASEMENTS FOR GLENEAGLES,
11              RECORDED OCTOBER 5, 1999 IN BOOK 991005 AS DOCUMENT NO.
                01489, AS THE SAME MAY FROM TIME TO TIME BE AMENDED
12              AND/OR SUPPLEMENTED, IN THE OFFICE OF THE COUNTY
13              RECORDER OF CLARK COUNTY, NEVADA, WHICH EASEMENT IS
                APPURTENANT TO PARCEL ONE (1).
14
15          3. The real property located at 849 Hedge Way, Unit 2, Las Vegas, Nevada
16             89110, Clark County Tax ID No. 140-30-313-044, titled in the name of Invidia
               Investments, Inc., together with its buildings, improvements, appurtenances,
17             fixtures, attachments, and easements, more particularly described as follows:
18
                THE REAL PROPERTY SITUATED IN THE COUNTY OF CLARK,
19              STATE OF NEVADA, DESCRIBED AS FOLLOWS:
20
                LOT TWO (2) IN BLOCK THIRTY-SIX (36) OF ATRIUM GARDENS IV,
21              AS SHOWN BY MAP THEREOF ON FILE IN BOOK 29 OF PLATS, PAGE
22              2, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
                NEVADA.
23
24          4. The real property located at 35 Innisbrook Ave., Las Vegas, Nevada 89113,
               Clark County Tax ID No. 163-28-614-027, together with its buildings,
25
               improvements, appurtenances, fixtures, attachments, and easements, more
26             particularly described as follows:
27
                LOT THIRTY-SIX (36) IN BLOCK TWO (2) OF ESTATES AT SPANISH
28              TRAILS NO. 5, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 40,

     Final Order of Forfeiture, CR17-112 RAJ - 2                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1               OF PLATS, PAGE 6, IN THE OFFICE OF THE COUNTY RECORDER OF
                 CLARK.
 2
 3          The Court, having reviewed the record in this case, FINDS:

 4          On November 3, 2017, the Court entered a Stipulated Preliminary Order of

 5 Forfeiture finding the above-identified real properties, among other property, forfeitable
 6 pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and forfeiting Defendant
 7 Edward Bui’s interest in them. Dkt. No. 44;
 8      Thereafter, as required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P.

 9 32.2(b)(6)(C), the United States published notice of the pending forfeitures, Dkt. No. 53,
10 and, pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), sent direct notices, some of which were
11 returned, to potential claimants;
12        The time for filing any further third-party petitions as to the above properties has

13 expired, and none were filed.
14        THEREFORE, THE COURT ORDERS:

15          1.      No right, title, or interest in the above-identified property exists in any party

16 other than the United States;
17        2.     The property is fully and finally condemned and forfeited, in its entirety, to

18 the United States; and,
19       3.      The United States Secret Service and Department of Homeland Security,

20 and/or its representatives, are authorized to dispose of the property as permitted by
21 governing law.
22          IT IS SO ORDERED.

23          DATED this 7th day of May, 2019.

24
25
                                                        A
26                                                      The Honorable Richard A. Jones
                                                        United States District Judge
27
28

     Final Order of Forfeiture, CR17-112 RAJ - 3                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
